IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

AERA ENERGY LLC,                          )
                                          )
                Plaintiff,                )
                                          )
        v.                                )      Civil Action No. 08-01614 (RJL)
                                          )
                                          )
KENNETH L. SALAZAR, Secretary, )
United States Department of    )
the Interior, et al.,          )
                                          )
                Defendants.               )




                             ORDER AND FINAL JUDGMENT                  ~ ,~_

        For the reasons set forth in the Memorandum Opinion, it is this Cf-'_d oOffMarch,
                                                                             d;'ay

2010, hereby

        ORDERED that the Plaintiffs' Motion for Summary Judgment [#18] is DENIED;

it is further

        ORDERED that the Defendants' Cross-Motion for Summary Judgment [#24] is
GRANTED; and it is further

      ORDERED that judgment be entered for the defendants on all counts in the

Complaint.

      SO ORDERED.


                                                      /

                                               ~~
                                              RICHARD ]'\,L N
                                              United States District Judge




                                        2